Citation Nr: 1545418	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for fibromyalgia.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome.

5.  Entitlement to an effective date earlier than October 22, 2010, for the grant of an increased rating of 30 percent for right carpal tunnel syndrome.

6.  Entitlement to an increased rating for hypertension with ventricular ectopy, currently rated as 10 percent disabling, to include the propriety of the reduction from 20 percent.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the September 2010 rating decision, the RO denied a request to reopen a previously denied claim of service connection for fibromyalgia.  It also denied a rating in excess of 20 percent for hypertension with ventricular ectopy.  The Veteran submitted notices of disagreement for both issues in October 2010.  Subsequently, the RO proposed and ultimately implemented a reduction to a  noncompensable rating for hypertension with ventricular ectopy.  See rating decisions from November 2010 and April 2011.

In the July 2011 rating decision, the RO denied service connection for arthritis, granted an increased rating of 30 percent for right carpal tunnel syndrome (previously characterized as a right wrist condition), effective October 22, 2010, denied a compensable rating for hypertension with ventricular ectopy, and denied entitlement to a TDIU.  The Veteran appealed this decision in August 2011.  Thereafter, in an April 2013 rating decision, the RO granted an increased rating of 10 percent, but no higher, for hypertension with ventricular ectopy, effective July 1, 2011.  See also April 2013 statement of the case.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in June 2015.  A transcript of that hearing is of record.  As desired by the Veteran and her attorney, the hearing focused only on the issues of service connection for fibromyalgia and entitlement to a TDIU.  See Hearing Transcript at 2.  At the hearing, the Veteran submitted new evidence and waived initial review of it by the RO.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issues of service connection for fibromyalgia, service connection for arthritis, an increased rating and earlier effective date for right carpal tunnel syndrome, an increased rating for hypertension, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2007 rating decision denied service connection for fibromyalgia; the Veteran did not appeal this denial; additionally, no new evidence was received within one year of the September 2007 rating decision.

2.  Since the last final denial in September 2007, VA received relevant testimony that suggests that the claimed fibromyalgia might have started in service.

CONCLUSIONS OF LAW

1.  The September 2007 denial of service connection for fibromyalgia became final.  38 U.S.C.A. § 7105 (West 2014).

2.  The requirements to reopen the previously denied claim of service connection for fibromyalgia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

The RO initially denied service connection for fibromyalgia in a September 2007 rating decision.  The RO found no evidence that the Veteran's fibromyalgia was incurred in service or is otherwise related to it.  The Veteran did not appeal this denial.  Further, VA did not receive any additional evidence relating to this issue within one year of notification of the September 2007 denial.  As such, the September 2007 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, VA has received written and oral testimony establishing a potential link between the Veteran's symptoms in service and her current disability.  The Veteran has stated that her fibromyalgia symptoms began during service.  See September 2010 statement; June 2015 Board hearing transcript.  Additionally, her attorney has put forward the theory that the Veteran's complaints of pain during service might have been misdiagnosed as other conditions.  See June 2015 appellate brief.  He contends that the Veteran's service treatment records reflect multiple diagnoses of mental and physical conditions that are consistent with fibromyalgia. 

This new evidence relates to an unestablished element of the previously denied claim, namely, the element of a possible nexus.  Combined with evidence showing a diagnosis of fibromyalgia in May 2007, it raises a reasonable possibility of substantiating the claim, as it suggests a potential link between the Veteran's claimed fibromyalgia and her service.  Therefore, the claim of service connection for fibromyalgia is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for fibromyalgia is granted.


REMAND

During the June 2015 Board hearing, the Veteran stated that she had been receiving disability benefits from the Social Security Administration (SSA) since 2013-2014.  There is no indication that the RO has tried to obtain any outstanding SSA records.  As these may be pertinent to the Veteran's claims, the AOJ should request them.  Additionally, the most recent VA treatment records in the claims file are dated in June 2011.  The AOJ should obtain any outstanding VA treatment records.  

With regard to the issue of service connection for fibromyalgia, the Veteran asserts that she has been diagnosed with fibromyalgia and points to a May 2007 VA rheumatology note that shows such diagnosis.  She believes that her fibromyalgia is related to service, to include as secondary to her service-connected right carpal tunnel syndrome.  She has stated that her fibromyalgia symptoms began during service.  See September 2010 statement; June 2015 Board hearing transcript.  Additionally, her attorney has put forward the theory that the Veteran's complaints of pain during service might have misdiagnosed.  See June 2015 appellate brief.  He contends that the Veteran's service treatment records reflect multiple diagnoses of mental and physical conditions that meet the criteria of fibromyalgia.  Id.  Service treatment records show numerous complaints of pain in different areas of the Veteran's body, most notably, her right hand, wrist, elbow, shoulder, hip and thigh.  In most cases, the pain has an unknown etiology.  They also show a diagnosis of possible somatization disorder.  See, e.g., November 1988 evaluation report.

The Veteran has not been afforded a VA examination.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Board finds that the Veteran has met this threshold.  Accordingly, VA should afford her a VA examination to determine the nature and etiology of her claimed fibromyalgia.  

A VA examination should also be provided with regard to the issue of service connection for arthritis.  A November 2010 VA examination notes a history of osteoarthritis.  A May 2011 VA treatment record notes a history of polyarthralgia.   Additionally, she has indicated that she had had joint pain since service.  See July 2010 statement.  As stated above, service treatment records show treatment for pain in different areas of the Veteran's body, to include joint pain.  See, e.g., September 1988 medical evaluation summary.  Additionally, they show that the Veteran reported a history of arthritis in August 1988.  As such, VA should provide a VA examination to determine the nature and etiology of the Veteran's claimed arthritis.
 
The Veteran also contends that she is unemployable due to her service-connected right carpal tunnel syndrome and hypertension with ventricular ectopy.  In this regard, her attorney pointed to a November 2010 VA examination, in which the examiner described the Veteran as a candidate for unemployability based on the aforementioned disabilities.  See June 2015 Board hearing transcript.  Further, she stated that she started to receive SSA disability benefits in 2013-2014.

The Veteran is currently in receipt of a 30 percent rating for right carpal tunnel syndrome, and a 10 percent for hypertension with ventricular ectopy.  As such, she does not meet the schedular percentage threshold for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, there is evidence of unemployability during the period on appeal.  Consequently, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  

With regard to the issue of an effective date earlier than October 22, 2010, for the grant of a 30 percent rating for right carpal tunnel syndrome, the Board notes that the RO assigned the effective date of October 22, 2010, based on the date that the claim was received.  The RO has specifically referred to a letter from the Veteran received in October 22, 2010.  See April 2013 statement of the case.  The Board, however, has carefully reviewed the electronic record and found no such letter or statement from the Veteran.  On remand, the AOJ should try to locate the October 22, 2010 letter and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Request copies of any determinations, medical records, and other evidence associated with any claim by the Veteran for SSA disability benefits. All records received should be associated with the claims file. If the records are not available, notify the Veteran and offer an opportunity to provide the missing records.

2.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Make efforts to locate the October 2010 claim for an increased rating for right carpal tunnel syndrome, on which the October 22, 2010 effective date is based.  Once it is located, associate it with the virtual claims file.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current joint and muscle pain, to include pain related to fibromyalgia and arthritis.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Does the Veteran currently has fibromyalgia?  If so, is it at least as likely as not (probability of 50 percent or more) that it was incurred in active service?  If not, is the fibromyalgia at least as likely as not proximately due to a service-connected disability, to include right wrist carpal tunnel syndrome?  If not, then is it at least as likely as not that the fibromyalgia has been aggravated (permanently worsened beyond it natural progression) by a service-connected disability, to include right wrist carpal tunnel syndrome?

The examiner must consider the Veteran's report that she began to experience fibromyalgia symptoms in service.  If the examiner rejects the Veteran's report, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered with the other evidence of record.

(a)  Does the Veteran currently has arthritis?  If so, is it at least as likely as not (probability of 50 percent or more) that it was incurred in active service?  If not, is the arthritis at least as likely as not proximately due to a service-connected disability, to include right wrist carpal tunnel syndrome?  If not, then is it at least as likely as not that the arthritis has been aggravated (permanently worsened beyond it natural progression) by a service-connected disability, to include right wrist carpal tunnel syndrome?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered, to include medical literature submitted by the Veteran.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

5.  Additionally, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities preclude him from securing and following gainful employment.
 
6.  Readjudicate the issues remaining on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


